          Case 1:21-cv-00165-DLC Document 61 Filed 04/30/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
OUR WICKED LADY, LLC (d/b/a “Our Wicked
Lady”) et al.,

                                          Plaintiffs,
                                                            CITY DEFENDANTS’ NOTICE
                        -against-                           OF MOTION TO DISMISS THE
                                                            AMENDED COMPLAINT_____
ANDREW M. CUOMO, in his official capacity as
Governor of the State of New York; STATE OF NEW Civil Action No.: 21-CV-165 (DLC)
YORK; BILL de BLASIO, in his official capacity as
Mayor of New York City; and THE CITY OF NEW
YORK,

                                           Defendants.



               PLEASE TAKE NOTICE that upon the Memorandum of Law in support of this

motion, and the pleadings herein, Defendants Mayor Bill de Blasio in his official capacity as

Mayor of New York City and the City of New York, will move before this Court before the

Honorable Denise L. Cote, United States District Judge, at the United States Courthouse for the

Southern District of New York, 500 Pearl Street, Courtroom 18B, on a date and time to be

determined by the Court for an order dismissing the Amended Complaint pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure for failure to state a cause of action, together

with such other and further relief as the Court deems just, fair and equitable.

               PLEASE TAKE FURTHER NOTICE that pursuant to Order of this Court

dated March 23, 2021, any papers filed in opposition to this motion shall be filed on or before

May 21, 2021, and any reply papers shall be filed on or before June 4, 2021.
          Case 1:21-cv-00165-DLC Document 61 Filed 04/30/21 Page 2 of 2




Dated:         New York, New York
               April 30, 2021


                                      JAMES E. JOHNSON
                                      Corporation Counsel of the
                                        City of New York
                                      Attorney for City Defendants
                                      100 Church Street
                                      New York, New York 10007
                                      (212) 356-2183

                                      By: /s/ Kerri A. Devine
                                             /s/ Samantha M. Schonfeld
                                             Kerri A. Devine
                                             Samantha M. Schonfeld
                                             Assistant Corporation Counsels

To:      Counsel of Record (By ECF)




                                       -2-
